DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 47, 48, 50, 52, and 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogg (U.S. Pat. No. 2,720,478).
Regarding claim 47, Hogg discloses a  veneered element, comprising 
a substrate (col. 4, ll. 21-35; FIGS. 1-3), 
a sub-layer arranged on the substrate (col. 4, ll. 21-35) 
a wood veneer layer arranged on the sub-layer (col. 4, ll. 21-35), 
a protective layer comprising a thermoplastic material and wear resistant particles arranged on the wood veneer layer (col. 4, ll. 21-28; col. 7, ll
wherein at least a portion of the sub-layer is permeated through the wood veneer layer such that at least a portion of the sub-layer is visible at the surface of the wood veneer layer facing away from the substrate (col. 4, ll. 29-35 and 39-44; col. 4, ll. 63-67).
wherein the protective layer is only present on the top surface of the wood veneer layer (disclosing that the protective layer may only be present on the top surface of the wood veneer layer, col. 3, l. 72 – col. 4, l. 5).
Regarding claim 48, Hogg discloses wherein the thermoplastic material comprises polyvinyl chloride (PVC), polyester, polypropylene (PP), polyethylene (PE), polystyrene (PS), polyurethane (PU), polyethylene terephthalate (PET), polyacrylate, methacrylate, polycarbonate, polyvinyl butyral, polybutylene terephthalate, or a combination thereof (col. 9, ll. 64-68).
Regarding claim 50, Hogg discloses wherein said at least a portion of the sub-layer is permeated through pores of the wood veneer layer (col. 4, ll. 39-44).
Regarding claim 52, Hogg discloses a method of producing a veneered element with a protective layer (col. 4, ll. 21-28; col. 7, ll. 1-16), comprising 
providing a substrate (col. 4, ll. 21-35; FIGS. 1-3), 
applying a sub-layer on a surface of the substrate (col. 4, ll. 21-35),
applying a wood veneer layer on the sub-layer (col. 4, ll. 21-35), 
applying a protective layer only on the top surface of the wood veneer layer (disclosing that the protective layer may only be present on the top surface of the wood veneer layer, col. 3, l. 72 – col. 4, l. 5; col. 4, ll. 21-28; col. 7, ll. 1-16), and 
applying pressure to the wood veneer layer and/or the substrate, such that at least a portion of the sub-layer permeates through the wood veneer layer (col. 4, ll. 29-35 and 39-44; col. 4, ll
Regarding claim 53, Hogg discloses wherein a portion of the sub-layer partially permeates through the wood veneer (col. 4, ll. 29-35 and 39-44; col. 4, ll. 63-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 33, 34, 37, 40-42, and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg (U.S. Pat. No. 2,720,478) in view of Bundo (US 2003/0099828).
Regarding claim 33, Hogg teaches a method of producing a veneered element with a protective layer (col. 4, ll. 21-28; col. 7, ll. 1-16), the method comprising:
providing a substrate (col. 4, ll. 21-35; FIGS. 1-3), 
applying a sub-layer on a surface of the substrate (col. 4, ll. 21-35), 
applying a wood veneer layer on the sub-layer (col. 4, ll. 21-35),
applying a protective layer comprising a thermoplastic material and wear resistant particles on the wood veneer layer (col. 4, ll. 21-28; col. 7, ll. 1-16), and
applying pressure to the wood veneer layer and/or the substrate, such that at least a portion of the sub-layer permeates through the wood veneer layer (col. 4, ll. 29-35 and 39-44; col. 4, ll. 63-67).
Hogg does not expressly teach not removing the protective layer from the veneered element. However, Bundo teaches not removing the protective layer from the veneered element ([0154]-[0164]). The references are analogous in the field of producing and surface treating multilayer materials. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to not remove the protective layer from the veneered element in order to obtain weather and chemical resistance as desired by Bundo ([0164]).
Regarding claim 34, Hogg teaches wherein the thermoplastic material comprises polyvinyl chloride (PVC), polyester, polypropylene (PP), polyethylene (PE), polystyrene (PS), polyurethane (PU), polyethylene terephthalate (PET), polyacrylate, methacrylate, polycarbonate, polyvinyl butyral, polybutylene terephthalate, or a combination thereof (col. 9, ll. 64-68).
Regarding claim 37, Hogg teaches wherein the sub-layer further comprises pigments (col. 7, l. 10).
Regarding claim 40, Hogg teaches controlling a design of the wood veneer layer by controlling permeation of the sub-layer through the wood veneer layer (col. 4, ll. 39-44).
Regarding claim 41, Hogg teaches wherein controlling permeation of the sub- layer through the wood veneer layer comprises controlling a fluid pressure of the sub-layer (col. 4, ll. 39-44).
Regarding claim 42, Hogg teaches wherein controlling the fluid pressure of the sub-layer when applying pressure includes adjusting the pressure applied to the wood veneer layer and/or the substrate (col. 4, ll. 39-44). 
Regarding claim 44, Hogg teaches wherein said at least a portion of the sub-layer permeates through pores of the wood veneer layer (col. 4, ll. 39-44).
Regarding claim 45, Hogg teaches wherein said at least a portion of the sub-layer permeates through cracks and/or holes of the wood veneer layer (col. 10, ll. 4--7).
Regarding claim 46, Hogg teaches wherein the binder is a thermosetting binder or a thermoplastic binder (urea formaldehyde is by definition a thermosetting adhesive, col. 7, ll. 1-2 and 32). 

Claims 49 and 51 is/are rejected under 35 U.S.C. as being unpatentable over Hogg as applied to claim 47 above, and in further view of Pervan et al. (US 2010/0300030).
Regarding claim 49, Hogg shows the claimed method, but does not expressly teach wherein the protective layer comprises at least one thermoplastic foil as Examiner interprets the foil to have the structure of, for example, a continuous web or sheet. However, Pervan teaches using a printed foil combined with additional wear resistant particles that melts into the top layer during the pressing operation ([0279]-[0280]). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a printed foil in order to increase wear resistance, thereby extending the usable life of the veneered element as desired by Pervan ([0278]).
Regarding claim 51, as applied to claim 47 above, Hogg shows the claimed method (and notwithstanding that Hogg teaches embossed designs (col. 2, ll. 61-64)), but does not expressly teach wherein the wood veneer layer comprises embossed portions, wherein a portion of the sub-layer is more compressed under an embossed portion than under a non-embossed surface portion. Pervan teaches wherein the wood veneer layer comprises embossed portions, wherein a portion of the sub-layer is more compressed under an embossed portion than under a non-embossed surface portion (The embossing process supports penetration of the resin material into the veneer, thereby creating a thinner, more compressed sub-layer as compared with a non-embossed surface portion, [0275]-[0277]). The references are analogous in the field of producing veneered panels. Therefore, one of ordinary skill in the art would have appreciated that embossed portions of Hogg would be more compressed than non-embossed portions of a veneer panel as evidenced by Pervan.

Claims 35, 36, 38, 39, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg in view Bundo as applied to claim 33 above, and in further view of Pervan et al.
Regarding claim 35, as applied to claim 33, Hogg shows the claimed method, but does not expressly teach wherein the protective layer comprises at least one thermoplastic foil as Examiner interprets the foil to have the structure of, for example, a continuous web or sheet. However, Pervan teaches using a printed foil combined with additional wear resistant particles that melts into the top layer during the pressing operation ([0279]-[0280]). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a printed foil in order to increase wear resistance, thereby extending the usable life of the veneered element as desired by Pervan ([0278]).
Regarding claim 36, as applied to claim 33 above, Hogg shows the claimed method, but does not expressly teach wherein applying the protective layer comprises applying the thermoplastic material in powder form on the wood veneer layer. However, Pervan teaches wherein applying the protective layer comprises applying the thermoplastic material in powder form on the wood veneer layer (melamine in powder form, [0108], [0161], [0186]). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a thermoplastic material in order to increase moisture and impact resistance of the boards, thereby extending the usable life of the veneered element as desired by Pervan ([0160], [0278]). Furthermore, it would have been obvious to apply the protective layer as a powder because Pervan shows this to be an effective and desired application method ([0108], [0161], [0186]).
Regarding claim 38, as applied to claim 33 above, Hogg shows the claimed method, but does not expressly teach wherein the substrate is a wood-based board. However, Pervan teaches wherein the substrate is a wood-based board ([0057]-[0058]). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a wood-based substrate board as one of many materials that may be used as desired in Pervan ([0051]).
Regarding claim 39, as applied to claim 33 above, Hogg shows the claimed method, but does not expressly teach wherein the substrate is a thermoplastic board. However, Pervan teaches wherein the substrate is a thermoplastic board ([0057]-[0058]). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a thermoplastic substrate board as one of many materials that may be used as desired in Pervan ([0057]).
Regarding claim 43, as applied to claim 33 above, Hogg shows the claimed method, but does not teach wherein the gas pressure in the sub-layer is adjusted and the adjustment is accomplished by generating the gas pressure which further comprises including chemical and/or physical blowing agents in the sub-layer. However, Pervan teaches wherein the gas pressure in the sub-layer is adjusted and the adjustment is accomplished by generating the gas pressure which further comprises including chemical and/or physical blowing agents in the sub-layer (generation of gas constitutes an adjustment to the gas pressure [0272]). The references as combined as analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with chemical and/or physical blowing agents in the sub-layer in order to decrease the density and/or to increase the thickness of the board after pressing to make decorative effects as desired by Pervan ([0272]).

Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg as applied to claim 52 above, and in further view of Pervan.
Regarding claim 54, and notwithstanding that Hogg teaches aluminum hydroxides as the protective layer, the references as combined do not expressly teach that aluminum oxide is used as the protective layer. However, Pervan teaches that aluminum oxide is used as the protective layer ([0010]; claim 9). The references are analogous in the field of producing veneered panels. Therefore, one of ordinary skill in the art would have appreciated that aluminum oxide could be used as the protective layer of the veneered panel in order to improve surface wear resistance as desired by Pervan ([0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner
Art Unit 1745





/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 10, 2021